Citation Nr: 1146225	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-15 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extension of the delimiting date beyond September 15, 2008, for the award of educational assistance benefits under the Montgomery GI Bill.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1991 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision letter from the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  In March 2009, it was indicated that a notice of disagreement was pending, which was timely received in May 2009.  

In June 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with her claims file.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran seeks an extension of the delimiting date for the award of the Montgomery GI Bill educational assistance benefits.

Generally, a Veteran who is eligible under the Montgomery GI Bill educational assistance benefits is entitled to 36 months of educational assistance, which must be 
used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  In this case, the Veteran was discharged from active duty on September 14, 1998, and her 10 year period of eligibility expired on September 15, 2008.  The Veteran has filed for an extension of the delimiting date for Montgomery GI Bill educational assistance benefits, asserting that she was unable to continue with her program of education during the original delimiting period due to the fact that she had been seriously injured in a motor vehicle accident on July 5, 2000, following which she was hospitalized for one and a half years.  During her June 2011 hearing, she added that following her release from the hospital, she had to undergo more than a year of physical therapy, further hindering her ability to continue with her education within the 10 year period of eligibility.

The law provides that VA shall grant an extension of the applicable delimiting period provided that the Veteran applies for an extension within a specified time period, and she was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from the Veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2).

The Veteran has submitted hospital treatment records dated in July 2000 showing that she underwent an anterior cervical diskectomy and a cervical spine open reduction and internal fixation following a July 5, 2000, motor vehicle accident.  The evidence of record, however, does not provide information as to the extent of the Veteran's injuries and ensuing convalescence.  In June 2009, the RO requested that the Veteran provide additional information regarding the type of treatment and length of disability, however, she did not respond to the request.

In her May 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that she was receiving Social Security Administration disability benefits.  While Social Security Administration determinations are not binding on the Board, medical and administrative records related to the Veteran's Social Security Administration disability compensation benefits claim are potentially important to her current claim before the Board, in that they may provide a basis for entitlement to an extension of Montgomery GI Bill educational assistance benefits by demonstrating the nature and extent of her asserted disability following the July 5, 2000, motor vehicle accident.  On remand, arrangements must be undertaken to obtain these Social Security Administration records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

As this matter is being remanded for the reasons set forth above, the Board finds that the Veteran should be provided with an additional opportunity to provide information regarding the precise nature and extent of her disability following the July 5, 2000, motor vehicle accident.  Specifically, she should be requested to provide any additional evidence which would demonstrate the specific diagnoses and treatment related to the stated incident, as well as, the specific length of disability (to specifically include the dates of the period her injury and recovery prevented school attendance).  In this regard, the Veteran is reminded that VA's duty to assist with the development of facts pertinent to a claim is not a "one-way street;" and if she wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social Security Administration and/or other appropriate Federal agency and request a complete copy of any and all adjudications and the records underlying the adjudications for Social Security Administration disability benefits.  All efforts to obtain these records must be fully documented in the claims file.  If the records do not exist or further efforts to obtain the records would be futile, the Veteran and her representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO/AMC shall contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment with respect to all private and VA health care providers who treated her following the July 5, 2000, motor vehicle accident.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If the records do not exist or further efforts to obtain the records would be futile, the Veteran and her representative should be notified in accordance with 38 C.F.R. § 3.159(e).

The Veteran shall also be notified that she may provide any additional evidence which would demonstrate the specific diagnoses and treatment related to the July 5, 2000, motor vehicle accident, and the specific length of disability (to specifically include the dates of the period her injury and recovery prevented school attendance).  All efforts to obtain this evidence must be fully documented in the claims file.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


